                                                                      Case 2:19-cv-01258-VAP-JEM Document 19-3 Filed 05/03/19 Page 1 of 3 Page ID #:186




                                                                                1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                  MICHAEL J. KUMP (SBN 100983)
                                                                                2  mkump@kwikalaw.com
                                                                                  GREGORY P. KORN (SBN 205306)
                                                                                3  gkorn@kwikalaw.com
                                                                                  808 Wilshire Boulevard, 3rd Floor
                                                                                4 Santa Monica, California 90401
                                                                                  Telephone: 310.566.9800
                                                                                5 Facsimile: 310.566.9850
                                                                                6 Attorneys for Plaintiffs
                                                                                  KIMSAPRINCESS, INC. and
                                                                                7 KIM KARDASHIAN WEST
                                                                                8
                                                                                                     UNITED STATES DISTRICT COURT
      LLP




                                                                                9
                                                                                                    CENTRAL DISTRICT OF CALIFORNIA
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                                            WESTERN DIVISION
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                                  KIMSAPRINCESS, INC.; and               Case No. 2:19-CV-01258 VAP (JEMx)
                                                                               13 KIM KARDASHIAN WEST, an
                                                                                  individual,
                                                                               14                                        [PROPOSED] JUDGMENT
                                                                                              Plaintiffs,
                                                                               15
                                                                                        vs.
                                                                               16
                                                                                  MISSGUIDED USA (FINANCE) INC.,
                                                                               17 a Delaware corporation; and
                                                                                  MISSGUIDED LIMITED, a United
                                                                               18 Kingdom corporation of unknown form,
                                                                               19             Defendants.
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                               [PROPOSED] JUDGMENT
                                                                      Case 2:19-cv-01258-VAP-JEM Document 19-3 Filed 05/03/19 Page 2 of 3 Page ID #:187




                                                                                1                              [PROPOSED] JUDGMENT
                                                                                2         WHEREAS, the Court has granted Plaintiffs’ Motion for Entry of Default and
                                                                                3 Default Judgment (“Motion”);
                                                                                4         WHEREAS, by virtue of the Court’s Order on the Motion, it is determined
                                                                                5 that: (i) Plaintiffs own valid trademarks in KIM KARDASHIAN and KIM
                                                                                6 KARDASHIAN WEST (“Trademarks”) for use in connection with, among other
                                                                                7 things, entertainment services and the promotion of brands; (ii) Defendants have
                                                                                8 infringed and are continuing to infringe the Trademarks, including on their website
      LLP




                                                                                9 www.missguidedus.com and on Instagram; (iii) Defendants’ infringement of the
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Trademark is likely to cause, and has caused, consumer confusion; (iv) Defendants
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 have violated Plaintiffs’ rights of publicity under California common law and Civil
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Code § 3344 by using the name and likeness of Kim Kardashian West in connection
                                                                               13 with the commercial advertising and sale of goods, including on the website
                                                                               14 www.missguidedus.com and Instagram; (v) Defendants’ infringement of the
                                                                               15 Trademarks and violation of Plaintiffs’ rights of publicity were willful, and with
                                                                               16 knowledge of, and in reckless disregard of, Plaintiffs’ rights; and (v) as a result of
                                                                               17 the foregoing, this is an “exceptional” case pursuant to the Lanham Act, 15 U.S.C.
                                                                               18 § 1117, and Plaintiffs are further entitled to attorneys’ fees and costs under Civil
                                                                               19 Code § 3344;
                                                                               20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
                                                                               21         1.    The Court enters judgment in favor of Plaintiffs Kim Kardashian West
                                                                               22 and Kimsaprincess, Inc. (“Plaintiffs”) and against Defendants Missguided Limited
                                                                               23 and Missguided USA (Finance), Inc. (Collectively, “Defendants”);
                                                                               24         2.    Defendants, jointly and severally, shall pay Plaintiffs compensatory
                                                                               25 damages in the amount of $_______________;
                                                                               26         3.    Defendants, jointly and severally, shall pay Plaintiffs attorneys’ fees
                                                                               27 and costs in the amount of $_______________; and
                                                                               28
                                                                                                                               2
                                                                                                                       [PROPOSED] ORDER
                                                                      Case 2:19-cv-01258-VAP-JEM Document 19-3 Filed 05/03/19 Page 3 of 3 Page ID #:188




                                                                                1            4.    The Court enters a permanent injunction as set forth below:
                                                                                2                                    Permanent Injunction
                                                                                3            Defendants, and each of their owners, officers, directors, servants, employees,
                                                                                4 attorneys, agents, representatives, and all persons in active concert or participation
                                                                                5 with them, shall be permanently enjoined from, in the United States of America,
                                                                                6 and/or in any way accessible in the United States of America:
                                                                                7                  (A)    using the trademarks KIM KARDASHIAN and/or KIM
                                                                                8 KARDASHIAN WEST (“Trademarks”), or any confusingly similar variation
      LLP




                                                                                9 thereof, in promoting, displaying, marketing, or selling goods or services, including,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 without limitation, on the website www.missguidedus.com;
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11                  (B)    using the name, image, or likeness of Kim Kardashian West
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 (hereinafter, “Persona”) in promoting, displaying, marketing, or selling goods or
                                                                               13 services, including, without limitation, on the website www.missguidedus.com; and
                                                                               14                  (C)    using Plaintiffs’ Persona and/or Trademarks (or any confusingly
                                                                               15 similar variation thereof) on Instagram, Facebook, Twitter, or any other social media
                                                                               16 platform, in connection with the promotion, display, marketing, or sale of goods or
                                                                               17 services.
                                                                               18
                                                                               19 DATED: June ___, 2019
                                                                               20
                                                                               21
                                                                                                                               HONORABLE VIRGINIA A. PHILLIPS
                                                                               22
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                               23
                                                                               24
                                                                                    641136
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                 3
                                                                                                                         [PROPOSED] ORDER
